     Case 1:19-cv-00539-NONE-EPG Document 78 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    THOMAS LEE GLEASON, JR.,                            Case No. 1:19-cv-00539-NONE-EPG (PC)
11                         Plaintiff,                     ORDER DISCHARGING ORDER FOR
                                                          PLAINTIFF TO SHOW CAUSE WHY HE
12            v.                                          SHOULD NOT BE SANCTIONED FOR
                                                          FAILING TO FILE A PRETRIAL
13    G. PLACENCIA,                                       STATEMENT THAT COMPLIES WITH THE
                                                          LOCAL RULES
14                         Defendant.
                                                         (ECF No. 74)
15

16           On July 7, 2021, the Court ordered Plaintiff to “show cause why he should not be

17   sanctioned, either with dismissal of this case or preclusion of the unlisted witnesses and evidence,

18   for failing to file a pretrial statement that complies with this Court’s Local Rules.” (ECF No. 74,

19   pgs. 1-2). The Court informed Plaintiff that, “[i]f, instead of filing a response, Plaintiff files a

20   pretrial statement that substantially complies with the Local Rules, the Court will discharge this

21   order to show cause.” (Id. at 2).

22           On August 4, 2021, Plaintiff filed an updated pretrial statement. (ECF No. 77). Plaintiff’s

23   updated pretrial statement includes the witnesses he intends to call and the evidence he intends to

24   use at trial. (Id. at 6-7).

25           The Court finds that Plaintiff’s updated pretrial statement substantially complies with the

26   Local Rules.

27   ///

28   ///
                                                         1
     Case 1:19-cv-00539-NONE-EPG Document 78 Filed 08/05/21 Page 2 of 2


 1          Accordingly, IT IS ORDERED that the order for Plaintiff to show cause why he should

 2   not be sanctioned for failing to file a pretrial statement that complies with the Local Rules is

 3   DISCHARGED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 5, 2021                               /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
